Citation Nr: 0947382	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the residuals of left (minor) shoulder reconstruction 
with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1976 
to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO continued 
the current evaluation of "status post left shoulder 
reconstruction, recurrent dislocation."  


FINDING OF FACT

The residuals of left (minor) shoulder reconstruction with 
arthritis are manifested by pain and limitation of motion.  
There is no intermediate ankylosis of the scapulohumeral 
articulation or other impairment of the humerus and motion is 
possible to at least midway between the side and shoulder 
level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of left (minor) shoulder reconstruction with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5200-5203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a December 2004 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In an August 2006 letter, 
the RO also notified the Veteran of the process by which 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has reduced the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d, 1270 (Fed. Cir. 2009).  However, the Veteran was 
sent the relevant diagnostic codes with his August 2006 
statement of the case.  The Board finds the duty to notify 
has been met.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated 
twice in conjunction with his claim.  All identified and 
available private and VA medical records have been secured.  
The duties to notify and assist have been met.  

II. Legal Criteria  

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Also, the entire period on appeal is considered for 
the possibility of staged ratings.  Consideration will be 
given to the possibility of separate ratings for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        B.  The Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Under DC 5201, a 20 percent rating is assigned for limitation 
of the minor arm motion for the following: 1) to midway 
between side and shoulder level and 2) at shoulder level.  
38 C.F.R. § 4.71a, DC 5201.  A 30 percent rating is assigned 
for limitation of motion of the minor arm to 25 degrees from 
the side.  Id.  (The normal range of motion of shoulder for 
flexion and abduction is from 0 degrees at the side to 
180 degrees over head.  38 C.F.R. § 4.71, Plate I (2009).  
Thus, shoulder level is at 90 degrees, and exactly midway 
between the side and shoulder level is at approximately 
45 degrees.)  In determining whether a veteran has limitation 
of motion to shoulder level, it is necessary to consider 
reports of forward flexion and abduction.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. 
§ 4.71, Plate I.  

Other impairment of the humerus is covered under DC 5202.  
Fibrous union of the humerus for the minor arm is rated at 
40 percent disabling.  A 50 percent evaluation is warranted 
for nonunion (false flail joint) of the minor humerus and a 
70 percent evaluation is warranted for loss of the head of 
the minor humerus (flail shoulder).  See 38 C.F.R. § 4.71a, 
DC 5202.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003-5010.  

III. Analysis

The Veteran is currently service-connected for the residuals 
of left (minor) shoulder reconstruction with arthritis at 
20 percent (effective November 29, 1993).  In a January 2004 
statement, he stated he had pain, limited motion, and it felt 
like arthritis.  In May 2008, the Veteran submitted a 
calendar document from his job showing that he has used sick 
leave in 2007 and 2008.  He felt that his evaluation should 
be increased.  The Veteran explained that he was using a lot 
of sick leave due to his shoulder and he worried that 
eventually he would run out of paid sick leave.  He stated he 
had constant pain, swelling, and fatigue in his arm.  

A September 2004 VA note shows the Veteran complained of 
recurrent left shoulder pain.  Some symptoms had been present 
since before and after the 1981 surgical repair.  He stated 
he had missed some work over this condition.  He treated the 
condition with over-the-counter medications.  His symptoms of 
pain and tightness were relieved with rest.  

Upon physical examination, some minimal increased tenderness 
to palpation was noticed along the anterior joint space and 
there was increased tone of the muscles surrounding the area.  
No decreased range of motion was noted.  The assessment was 
chronic left shoulder pain.  Medication and physical therapy 
were prescribed.  An X-ray was ordered and showed surgical 
hardware with no other abnormalities.  

A January 2005 VA examination report showed the Veteran 
complained of left shoulder pain that was sharp in nature.  
The Veteran reported his history.  He had not had any 
dislocations of the shoulder since his 1981 surgery.  The 
Veteran was employed and worked five days a week.  "He 
states that occasionally the pain in his shoulder will cause 
him to stay home from work."  For example, he stated two 
weeks prior he had to stay home for two days due to increased 
pain.  

Flare ups occurred about six times per month and lasted about 
two hours in duration.  He stated that during flare ups he 
could not participate in hunting, fishing or overhead 
activities.  The Veteran reported wearing a brace, but was 
not doing so at the time of the examination.  

Physical examination revealed no evidence of infection, 
effusion, or tenderness to palpation.  Passive forward 
flexion was 150/180 degrees (with pain at 130 degrees).  
Passive abduction is 120/180 degrees (with pain).  Internal 
rotation was normal (0-90 degrees).  Strength was normal.  
Repetitive exercise showed a loss of 20 degrees of functional 
range of motion.  X-rays showed hardware in place; including 
a screw and washer into the inferior glenoid.  No latency or 
loosening of the screw was found.  

The examiner found impingement syndrome of the left shoulder 
with an associated possible superior labral tear from 
anterior to posterior (or SLAP lesion).  The examiner stated 
the left shoulder suffered no weakness or incoordination.  
The shoulder did have excess fatigability with use due to 
pain and painful motion.  Repetitive exercise resulted in a 
20 degree loss of functional range of motion associated with 
pain.  The examiner described the loss of range of motion as 
"the most major functional impact" on the Veteran.  

January 2005 VA prescription forms read: "[Patient] requires 
one week light duty, [he has a diagnosis of] left rotator 
cuff dysfunction" and "Excuse from work [date redacted]."  

A January 2006 VA primary care note showed the Veteran 
complained of increased pain in his shoulder, stating that it 
was difficult for him to sleep due to the pain.  He 
complained of decreased range of motion and strength.  He 
suggested that a note restricting him to light duty might 
help him at work.  Physical examination showed that the 
Veteran had a positive tenderness to his anterior aspect and 
increased pain with left arm elevation.  The Veteran was to 
consult occupational therapy for conditioning and 
strengthening.  He was also provided a note requesting one 
week of light duty at work.  

A March 2006 VA occupational therapy note showed the 
following for active range of motion of the left shoulder: 

Forward flexion
0-143/180
Extension
0-60/60
Internal rotation
0-68/70
External rotation
0-90/90
Abduction
0-132/180
Adduction
N/A

The Veteran reported pain alleviated with medication and warm 
water running over his shoulder.  The Veteran stated he was 
not interested in coming to the Occupational Therapy Clinic 
for follow up, but stated he wanted to try the exercises on 
his own first.  

A November 2006 VA primary care note showed the Veteran had 
been evaluated for chest pain the month prior.  His chronic 
mild aching left shoulder pain was mentioned.  The Veteran 
stated he had occasional upper extremity numbness and 
tingling that radiated to the left hand.  An electromyography 
(EMG) study was ordered to rule out neuropathy; an addendum 
showed "no evidence of radiculopathy or peripheral nerve 
entrapments."  

A November 2007 VA examination report showed the claims file 
and VA medical records were reviewed.  The Veteran reported 
pain and stiffness in his left shoulder.  He would take 
aspirin as needed and had attended physical therapy.  No 
flare ups or assistive devices were reported.  The Veteran 
had dislocation before the surgery, but reported no current 
dislocation.  The examiner stated that the joint problem did 
not adversely affect the Veteran's job or daily activities.  

Active range of motion was as follows: 

Forward flexion
0-120/180
Extension
0-30/50
Internal rotation
0-50/90
External rotation
0-40/90
Abduction
0-90/180
Adduction
0-30/50

There was no change in the measurements with repetitive 
motion.  Pain, weakness, and lack of endurance were present 
on range of motion testing.  There was no additional 
limitation following repetitive use, no ankylosis, no 
fatigue, no effusion and no guarding of movement.  Additional 
limitation of joint function was estimated at 80 degrees lost 
to pain and 60 degrees lost to fatigue.  In the examiner's 
diagnosis, he mentioned the Veteran's shoulder was arthritic.  

Many records, including the November 2007 VA examination 
report and an October 1980 report of medical history record 
show the Veteran is right hand dominant.  His left shoulder 
is properly rated under the minor rating part of the 
diagnostic code.  

The Board has reviewed all potentially applicable diagnostic 
codes in evaluating the Veteran's left shoulder disability.  
The left shoulder does not demonstrate ankylosis of 
scapulohumeral articulation; fibrous union, nonunion or loss 
of head of the humerus; or recurrent dislocation of the 
humerus at the scapulohumeral joint to warrant higher ratings 
under other pertinent diagnostic codes.  38 C.F.R. § 4.71a, 
DCs 5200, 5202, 5203 (2009).  Also, the November 2006 VA 
primary care note showed the Veteran complained of 
radiculopathy and peripheral nerve impairment symptoms, but a 
study showed neither radiculopathy nor a peripheral nerve 
disease.  As a result, a separate evaluation for disease of 
the peripheral nerves is also not warranted.  38 C.F.R. 
§ 4.124a, DCs 8510-8712.  

The November 2007 VA examiner characterized the Veteran as 
having an arthritic left shoulder.  The Veteran cannot 
receive an increase under diagnostic code 5010 or 5003 
(arthritis) because these codes cannot be combined with 
ratings based on limitation of motion 38 C.F.R. § 4.71a, DC 
5003, Note (1).  There is no support for combining these 
codes with diagnostic code 5201 or 5202.  An increased rating 
cannot be achieved through the arthritis codes.  

As applied to this Veteran, DC 5201 would only provide for an 
increase if his left arm (minor) was limited in motion to 
25 degrees from his side.  38 C.F.R. § 4.71a.  Looking at all 
the evidence as a whole, this criterion is not met or nearly 
approximated.  Although the range of motion measurements from 
the January 2005 VA examination, March 2006 VA occupational 
therapy consultation, and November 2007 VA examination show 
impairment, they do not come close to showing range of motion 
limited to 25 degrees from the side.  

The Board has considered functional loss and pain on use as 
required by DeLuca v. Brown, 8 Vet. App. 202.  At the January 
2005 VA examination, the Veteran complained of pain, flare 
ups, fatigability, and loss of range of motion.  In November 
2007, pain, weakness, and lack of endurance were present.  
Even considering the effects of pain on use, there is no 
probative evidence that the Veteran's current left shoulder 
disability is to such a degree to approximate range of motion 
limited to 25 degrees from the side.  There are insufficient 
objective signs of deformity; swelling; instability; lack of 
coordination; as well as restricted or excess movement of the 
joint to warrant an increased rating.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings are appropriate.  In the present case, the 
Board finds that no staged ratings are warranted.  

As for a referral for extraschedular consideration, the 
Veteran has asserted that his left shoulder disability has 
caused him to miss many sick days and has submitted sick 
leave documentation for the years of 2007 and 2008.  The 
documentation does not specifically state that the sick leave 
was for his shoulder.  Other evidence in the file does 
specifically reference the left shoulder; including January 
2005 prescription notes referencing an excuse for one day and 
a request for a week of light duty.  A September 2004 VA note 
and a January 2005 VA examination report show the Veteran 
stated he had missed work due to his shoulder.  A January 
2006 VA primary care note also references a week of light 
duty at work.  The Veteran also stated in May 2008 that he 
was afraid that in the future he would have to take unpaid 
leave due to his left shoulder disability.  

The Board finds that the evidence as a whole does not suggest 
that this case presents an exceptional or unusual disability 
picture such that the Veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
disability.  The Veteran did not report, nor does the 
evidence show that frequent hospitalizations occurred due to 
his left shoulder.  The Veteran has not shown in this case 
that his status post left (minor) shoulder reconstruction 
with arthritis results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the schedule impractical or inadequate.  The 
schedule is intended to compensate for "average impairments 
of earning capacity resulting from such injuries in civil 
occupations."  38 U.S.C.A. § 1155.  

Under these circumstances, there is no basis to assign a 
higher evaluation for the Veteran's residuals of left (minor) 
shoulder reconstruction with arthritis (currently rated as 
20 percent disabling).  The benefit of the doubt doctrine is 
not applicable here and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

An evaluation in excess of 20 percent for the residuals of 
left (minor) shoulder reconstruction with arthritis is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


